DETAILED ACTION
Drawings
The drawings are objected to because Figs. 7 and 8 are missing the labels for x and y axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: transfer function calculator in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-7, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,598,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1, 2, 6-7, 10 and 12 are anticipated or obvious by the US Pat. For the dependent claims 3-5 and 8, although the US Pat does not disclose the limitations in the dependent claims, it would have been obvious to use the teachings of Lapinksi and Melioupous in the instant application with the respective obviousness reasonings as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The claims recite “close to” or “at a distance”, but it is not clear exactly where the sensors are arranged with respect to the transmission line and to each other, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.          Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 9, we recognize that the limitations “calculate phase relationship data associated with a phase relationship between the magnetic field data and the voltage data, calculate the power, flowing in the electric power transmission line, from the magnetic field data, the voltage data, and the phase relationship data” are abstract ideas as they involve usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “at least one magnetic field sensor configured to measure magnetic field data associated with a magnetic field generated by a current flowing in the electric power transmission line, time-tag and transmit to the processor the magnetic field data, at least one voltage sensor arranged configured to measure voltage data associated with a voltage in the electric power transmission line, time-tag and transmit to the processor the voltage data, and wherein the at least one magnetic field sensor and the at least one voltage sensor are located in different locations,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. The claims also recite “processor”, but said limitation is nothing more than a general-purpose computer where the abstract idea is being implemented. The claims further do not improve the functioning of any processor or sensors. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “at least one magnetic field sensor configured to measure magnetic field data associated with a magnetic field generated by a current flowing in the electric power transmission line, time-tag and transmit to the processor the magnetic field data, at least one voltage sensor arranged configured to measure voltage data associated with a voltage in the electric power transmission line, time-tag and transmit to the processor the voltage data, and wherein the at least one magnetic field sensor and the at least one voltage sensor are located in different locations,” but said limitations are merely directed to data collection activity, recited at high level of generality that is well-understood, routine and conventional. The claims also recite “processor”, but said limitation is nothing more than a general-purpose computer where the abstract idea is being implemented. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. Similar rejections are made for other dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapinksi et al., US-PGPUB 2001/0040446 (hereinafter Lapinksi)(cited by the Applicant) in view of Premerlani et al., US-PGPUB 2006/0247874 (hereinafter Premerlani)

          Regarding Claim 1. Lapinksi discloses measurement of power flowing in an electric power transmission line of a power grid (Abstract), comprising:
a processor (Fig. 3, Processor 62 and Paragraph [0002], [0046]-[0047]);
at least one magnetic field sensor configured to measure magnetic field data associated with a magnetic field generated by a current flowing in the electric power transmission line (Fig. 3, magnetic field sensors 18, 20; Paragraph [0023], amount of electric power flowing; Paragraph [0030], current flowing) and transmit to the processor the magnetic field data (Fig. 3, 18, 20 to processor 62; Paragraph [0034], to central processing facility)

at least one voltage sensor arranged configured to measure voltage data associated with a voltage in the electric power transmission line (Fig. 3, electric potential sensor 16) and transmit to the processor the voltage data (Fig. 3, 16 to processor 62; Paragraph [0034], to central processing facility);

a power grid transfer function calculator the configured to calculate phase relationship data associated with a phase relationship between the magnetic field data and the voltage data and to transmit the phase relationship data to the processor (Paragraphs [0117]-[124]; Paragraph [0034], to central processing facility),

wherein the processor is configured to calculate the power, flowing in the electric power transmission line, from the magnetic field data, the voltage data, and the phase relationship data (Paragraphs [0125]-[0128]; Abstract; Paragraphs [0008]-[0009]; Paragraph [0034]; Paragraph [0046]-[0049], microprocessor to central processing facility; Paragraph [0054]), and wherein the at least one magnetic field sensor and the at least one voltage sensor are located in different locations (Paragraph [0034])

Lapinksi does not disclose time-tagging.

Premerlani discloses time-tagging phasor measurement data of voltage and current in the determination of accurate phasor measurement (Paragraph [0014]; Figs. 1-3; Abstract; Paragraph [0004])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Premerlani in Lapinksi and time-tag the magnetic and voltage sensor data, so as to obtain accurate phase relationship and power flowing in the transmission line.

          Regarding Claim 2. Lapinksi discloses the at least one magnetic field sensor is arranged on the electric power transmission line, close to the electric power transmission line, or at a distance to the electric power transmission line (Paragraph [0033], sufficiently close to the transmission line, etc.)

          Regarding Claim 3. Lapinksi discloses the at least one voltage sensor is connected to the same AC network of the power grid as the electric power transmission line (Paragraph [0063], AC power line)

          Regarding Claim 4. Lapinksi discloses the at least one voltage sensor is placed in the same facility as the processor (Fig. 3; Paragraph [0034])

          Regarding Claim 5. Lapinksi discloses the at least one voltage sensor is located in an office, near a centralized computer, or at a position chosen dependent on the noise on the voltage signal (Fig. 3, near processor 62)

          Regarding Claim 6. Lapinksi discloses the at least one magnetic field sensor is arranged at the electric power transmission line, and the at least one voltage sensor 1s arranged at a distance from the electric power transmission line (Paragraph [0033], alternate arrangement of sensors.)

          Regarding Claim 7. Lapinksi discloses the at least one voltage sensor is configured at the electric power transmission line, and the at least one magnetic field sensor is arranged at a distance from the electric power transmission line (Paragraph [0033], alternate arrangement of sensors.)

          Regarding Claim 10. Lapinksi discloses the calculating of the phase relationship data comprises estimating a transfer function between the different locations (Paragraph [0033], magnetic and voltage sensors arranged in different locations with respect to the transmission line)

          Regarding Claim 12. Lapinksi discloses the calculating of the power comprises transmitting to a processor the magnetic field data, the voltage data, and the phase relationship data (Paragraph [0034], to processor and the central processing facility) 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lapinksi et al., US-PGPUB 2001/0040446 in view of Premerlani, US-PGPUB 2006/0247874 as applied to Claim 1 above, and further in view of Meliopoulos et al., US Pat No. 6,265,881 (hereinafter Meliopoulos) (cited by the Applicant)

          Regarding Claim 8. Lapinksi does not disclose the power grid transfer function calculator is connected to a look-up table, in which estimated values of the phase relationship data are stored.

Meliopoulos discloses the power grid transfer function calculator is connected to a look-up table, in which estimated values of the phase relationship data are stored (Col. 11, lines 30-40, ratios stored used to correct phase errors)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Meliopoulos in the modified Lapinksi and have the power grid transfer function calculator connected to a look-up table, in which estimated values of the phase relationship data are stored, so as to enhance computation of power flowing based on access of the ordered phase relationship data that is stored.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865